Name: Commission Regulation (EC) No 678/94 of 25 March 1994 determining the extent to which applications for imports licences introduced under a cheese quota opened by the Community with Bulgaria and Romania may be accepted
 Type: Regulation
 Subject Matter: Europe;  international trade;  tariff policy;  processed agricultural produce
 Date Published: nan

 26. 3. 94 Official Journal of the European Communities No L 83/41 COMMISSION REGULATION (EC) No 678/94 of 25 March 1994 determining the extent to which applications for imports licences introduced under a cheese quota opened by the Community with Bulgaria and Romania may be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 For the period from 1 April to 30 June 1994, applications for import licences may be introduced by virtue of Regu ­ lation (EC) No 385/94 for the overall quantity referred to in Annex I thereto for cheeses from Romania and Bulgaria. Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 385/94 of 21 February 1994 laying down detailed rules for in the Interim Agreements between the Community of the one part and Bulgaria and Romania of the other part ('), and in particular Article 4 thereof, Whereas there have not been any applications for import licences for the cheeses referred to in Regulation (EC) No 385/94 for the period 1 January to 31 March 1994, whereas, as a result, the quantity available for the follo ­ wing period is the overall quantity referred to in the Annex to that Regulation, Article 2 This Regulation shall enter into force on 28 March 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 March 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 50, 22. 2. 1994, p. 7.